Citation Nr: 0505332	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-26 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served honorably in the United States Marine 
Corps from July 1954 to July 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the veteran's claim of entitlement to special monthly pension 
based on the need for regular aid and attendance.  (The 
veteran is currently receiving non-service-connected pension 
with special monthly pension at the housebound rate.)


FINDINGS OF FACT

The veteran is able to feed himself, dress and undress 
himself, attend to his personal hygiene, attend to the needs 
of nature, and protect himself from the hazards and dangers 
incident to his daily environment without the regular 
assistance of another person; he is not bedridden, nor a 
patient in a nursing home, nor is he blind in both eyes or 
helpless or so nearly helpless as to require the regular aid 
and attendance of another person.


CONCLUSION OF LAW

The criteria for a grant of special monthly pension, based on 
the need for the regular aid and attendance of another 
person, have not been met.  38 U.S.C.A. §§ 1502(b), 1521(d), 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in October 2002, in which it provided 
the veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claim and has been provided opportunities 
to submit such evidence.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim 
during the course of this appeal.  He has been provided with 
a VA ophthalmological examination and an aid and attendance 
examination, each specifically addressing the issue on 
appeal.  His VA medical records for the period from 1998 to 
2003 have also been obtained and associated with the claims 
file.   Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

Factual Background

The veteran is currently in receipt of VA pension for his 
non-service-connected disabilities (i.e., hypertension, 
esophageal ring, hiatal hernia and duodenal ulcer disease, 
chronic headaches with neck complaints, and degenerative 
changes of the lumbar spine) that have a combined rating of 
60 percent for pension purposes.  He is also receiving 
additional special monthly pension at the housebound rate, 
based on medical evidence demonstrating that he has active 
prostate cancer that is in watchful waiting status (presently 
rated 100 percent disabling for pension purposes), for which 
he has declined treatment.  

In August 2002, the veteran filed a claim, inter alia, for 
special monthly pension based on the need for regular aid and 
attendance.  Pursuant to his claim, his VA medical records 
for the period of 1998 - 2003 were obtained and reviewed, and 
he was provided with a VA ophthalmological examination and an 
aid and attendance examination in October 2002.  

The October 2002 VA ophthalmological examination report noted 
that the veteran complained of blurred vision.  Tests 
revealed uncorrected visual acuity of 20/40-2 in his right 
eye and 20/100 in his left, with corrected visual acuity of 
20/30 in the right and 20/30+1 in the left, but found no 
evidence of eye disease.  No blindness in either eye was 
noted in the VA medical records associated with the claim.

The October 2002 VA aid and attendance examination report 
shows that the veteran was 69 years old at the time.  At the 
examination, the veteran required an attendant to bring him 
to the VA medical facility as he did not operate a motor 
vehicle.  The examining physician determined that the veteran 
was not bedridden, was not blind in either eye, was capable 
of managing his own finances and affairs, and was able to 
protect himself from the hazards and dangers of the daily 
environment.  The examiner noted that the veteran lived alone 
and was able to get up from bed, attend to his personal 
hygiene, and dress himself unassisted.  He was able to go out 
to the store to obtain his food and supplies, although 
because he did not operate an automobile he required someone 
to drive him.  His typical day was spent mostly within the 
confines of his home watching television or sitting.  
Physical examination shows that he was well developed and 
well nourished with a good build and posture.  He walked with 
a slight limp and used a cane to steady himself, but 
displayed fair weight bearing, fair balance, and good 
propulsion.  No amputations of his upper or lower extremities 
were noted, and he displayed good control of his extremities 
without any functional restrictions.  He displayed some 
limitation of motion with pain on motion of his spine.  The 
diagnoses presented were low back pain, history of duodenal 
ulcer, postoperative, and generalized weakness.  He was using 
antihypertensive medications.

VA treatment reports dated from 1998 to 2003 show that the 
veteran was receiving treatment for hypertension, prostate 
cancer, and several disabilities of his orthopedic and 
digestive systems.  These reports show that he lived alone 
and do not indicate that he was blind in either eye, or that 
he was unable to feed, dress, and protect himself, or that he 
required the aid and assistance of another person at all 
times.

Analysis

The veteran seeks a higher level of pension due to his 
professed need for the regular aid and attendance of another 
person.  38 U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. § 
3.351(a)(1) (2004).

A person shall be considered to be in need of a regular aid 
and attendance if such person is (1) a patient in a nursing 
home or (2) helpless or blind, or so nearly helpless or blind 
as to need or require the regular aid and attendance of 
another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b).

In determining whether the veteran is helpless or nearly so 
helpless as to require the regular aid and attendance of 
another person, the following circumstances will be 
considered: inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

A finding that the veteran is bedridden will be a proper 
basis for the determination that he is in need of the regular 
aid and attendance of another person.  Bedridden means that 
condition which, through its essential character, actually 
requires that the veteran remain in bed.  The fact that the 
veteran has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the veteran's condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. § 
3.352(a).

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c)

The veteran has been found to be permanently and totally 
disabled for VA pension purposes and entitled to special 
monthly pension at the housebound rate, due to the following 
disabilities (all non-service-connected): prostate cancer 
(currently rated 100 percent disabling for pension purposes); 
esophageal ring, hiatal hernia, and duodenal ulcer disease 
(currently rated 30 percent disabling for pension purposes); 
chronic headaches with neck complaints (currently rated 30 
percent disabling for pension purposes); degenerative changes 
of the lumbar spine (currently rated 20 percent disabling for 
pension purposes); and hypertension  (currently rated 10 
percent disabling for pension purposes).  The combined rating 
was 60 percent for the non-service-connected disabilities 
other than prostate cancer.  

Despite the significant number and extent of the veteran's 
disabilities, the record does not indicate that the veteran 
is blind, or confined to a nursing home, or that he is 
bedridden.  The VA ophthamological evaluation of October 2002 
revealed no serious visual impairment indicative of blindness 
in either eye, or a level of visual impairment in either eye 
that more closely approximated a state of virtual blindness.  
Although the report of his October 2002 VA examination 
indicate that typically, the veteran remains at home all day, 
there is no evidence that the essential character of his 
condition actually requires him to stay in bed or that a 
physician has prescribed that he stay in bed.  Thus, to 
prevail, the evidence must show that he is so helpless or 
nearly so helpless that he meets the other criteria set forth 
in 38 C.F.R. § 3.352(a).  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal function which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a); see VAOPGCPREC 21-94.

A further review of the evidence discloses that the veteran 
required the assistance of another to transport himself 
outside his home because he was unable to operate a motor 
vehicle.  His need for a driver, however, does not rise to 
the standard contemplated by the regulations as being so 
helpless as to need regular aid and attendance.  The 
preponderance of the evidence suggests that the veteran is 
substantially able to attend to his own daily needs, 
especially in feeding, bathing, dressing himself, and 
attending to the wants of nature, and that he is able to 
function independently in the daily routine of his milieu and 
protect himself from the hazards and dangers he encounters in 
his daily environment.  Although the veteran requires the use 
of a cane to walk and has multiple orthopedic problems, the 
VA physician that examined him in October 2002 did not 
substantiate the need for the regular aid and attendance of 
another individual.  Moreover, there is no evidence that the 
veteran wears any special prosthetic or orthopedic appliances 
which need frequent adjustment. While the report of the 
October 2002 VA examination shows that the veteran needs to 
be driven by someone else when his travels outside his home 
required that he ride in a car, the evidence also shows that 
he can move independently about his house and even outside.  
During his VA examination in October 2002, he was found to be 
mentally competent to manage his own finances and affairs.  
As such, the veteran does not meet or more nearly approximate 
the VA criteria a higher level of pension due to the need for 
the regular aid and attendance of another person.  
Accordingly, the veteran's appeal is denied.

In arriving at this decision, the Board has carefully 
considered the contentions and statement presented by the 
veteran in support of his claim.  While the veteran may be 
quite sincere in his feelings that he requires the regular 
aid and attendance of another person, resolution of that 
question requires medical expertise that the veteran does not 
individually possess.  Thus, his opinions, without more, 
cannot be considered competent evidence to support a grant of 
special monthly pension due to the need for the regular aid 
and attendance of another person.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the evidence in this 
case is not approximately balanced, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Special monthly pension based on the need for regular aid and 
attendance of another person is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


